PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_ANX_01_NA_NA_FR.txt. 152

COI Ou + & NH

©

Io.

II.

12.

13.

14.
15.

16.
17.
18.
19.

20.
21.

22,
23.
24.
25.
26.

27.

92

ANNEXE
DOCUMENTS SOUMIS A LA COUR

I. — DocUMENTS DÉPOSÉS AU NOM DU GOUVERNEMENT BELGE.

Au cours de la procédure écrite :

. Jugement du Tribunal arbitral mixte du 5 juillet 1923.

. Jugement du Tribunal arbitral mixte du 27 mai 1925.

. Jugement du Tribunal arbitral mixte du 30 octobre 1925.

. Cahier des charges (extraits).

. Tarif des Mines de Pernik du 13 février 1924.

. Tarif des Mines de Pernik du 14 février 1925.

. Tarif des Mines de Pernik du 12 juin 1925.

. Lettre de la Compagnie d’Electricité de Sofia et de Bulgarie aux Mines de

Pernik, n° 707, du 8 mai 1929.

. Lettre des Mines de Pernik à la Compagnie d'Électricité, n° 5734, du

Io mai 1929. ;

Lettre des Mines de Pernik 4 la Compagnie d’Electricité, n° 6627, du
29 mai 1929.

Lettre de la Municipalité de Sofia à la Compagnie d’Electricité, n° 6786,
du 10 août 1931.

Lettre de la Compagnie d’Électricité à la Municipalité de Sofia, n° 1286,
du 6 octobre 1934.

Lettre de la Municipalité de Sofia à la Compagnie d'Électricité, n° 7584,
du 23 octobre 1934.

Certificat délivré par les Mines de Pernik le 24 octobre 1934.
Lettre de la Compagnie d’Electricité à la Municipalité de Sofia, n
du 15 novembre 1934.

Lettre des Mines de Pernik à la Municipalité de Sofia, n° 28942, du
15 novembre 1934.

Lettre de la Municipalité de Sofia à la Compagnie d’Electricité, n° 8599,
du 20 novembre 1934.

Lettre de la Compagnie d’Electricité à la Municipalité de Sofia, n° 1531,
du 26 novembre 1934.

Lettre des Mines de Pernik à la Compagnie d'Électricité, n° 30460, du
26 novembre 1934.

Tarif des Mines de Pernik du 3 décembre 1934.

Note remise à la Municipalité de Sofia, en séance plénière, le 30 novembre
1934.

Lettre de la Compagnie d’Electricité à la Municipalité de Sofia, n° 1599,
du 10 décembre 1934.

Convention de décembre 1934 établissant le tarif forfaitaire pour l’année
1935.

Lettre de la Compagnie d’Électricité à la Municipalité de Sofia, n° 1659,
du 29 octobre 1935.

Lettre de la Municipalité de Sofia à la Compagnie d’Electricité, n° 12651,
du 13 décembre 1935.

Lettre de la Compagnie d’Electricité à la Municipalité de Sofia, n° 1958,
du 30 décembre 1935.

Lettre de la Compagnie d’Electricité à la Municipalité de Sofia, n° 80, du
27 janvier 1936.

o

1482,
153 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

28.
29.
30.
31.
32.
33.
34.
35-
36.
37:
38.

Lettre de la Municipalité de Sofia à la Compagnie d’Electricité, n° 824, du
31 janvier 1936.

Lettre de la Municipalité de Sofia à la Compagnie d’Électricité, A° 37, du
20 janvier 1936.

Lettre de la Compagnie d’Electricité à la Municipalité de Sofia, n° 91, du
ret février 1936.

Lettre de la Municipalité de Sofia à la Compagnie d’Electricité, n° 130,
du 3 février 1936. -

Note verbale n° 840/1456, du 26 octobre 1935, du ministre de Belgique à
Sofia au ministère des Affaires étrangères et des Cultes.

Aide-mémoire n° 840/1457, du 27 octobre 1935, annexé à la note verbale
n° 840/1456.

Note verbale n°'840/117, du 27 janvier 1936, de la légation de Belgique
à Sofia au ministère des Affaires étrangères et des Cultes.

Note verbale n° 840/125, du 28 janvier 1936, de la légation de Belgique
à Sofia au ministère des Affaires étrangères et des Cultes.

Note verbale n° 840/141, du 6 février 1936, de la légation de Belgique à
Sofia au ministère des Affaires étrangères et des Cultes.

Note verbale n° 4714-49-II, du 18 février 1936, du ministère des Affaires
étrangères et des Cultes à la légation de Belgique à Sofia.

Note verbale n° 12438-23-II, du 14 mai 1936, du ministère des Affaires
étrangères et des Cultes à la légation de Belgique à Sofia.

. Jugement du Tribunal arbitral mixte du 29 décembre 1936.
. Demande de la Municipalité de Sofia contre la Compagnie d’Electricité

auprès du Tribunal régional de Sofia.

. Réponse de la Compagnie d’Electricité, du 14 mars 1936.
. Décision prise par le Tribunal régional au sujet de l'admission des preuves.
. Arrêt du Tribunal régional de Sofia au sujet de l'exception d’incompé-

tence, du 26 mai 1936.

. Jugement du Tribunal régional de Sofia du 24 octobre 1936.

. Pourvoi en appel de la Compagnie d’Flectricité, du 2 janvier 1937.

. Arrêt de la Cour d'appel de Sofia du 27 mars 1937.

. Communiqué du maire (28 mars 1937) paru dans les quotidiens de Sofia

un jour après le prononcé de la Cour d’appel et à la veille des - élections.

3

. Lettre de la Compagnie d’Electricité à la Municipalité de Sofia, n° 475,

du 28 avril 1937.

. Acte dressé par les organes de la Compagnie d’Electricité et ceux de la

Municipalité pour le rétablissement du courant chez les abonnés (29 avril
1937).

. Lettre de la Municipalité de Sofia à la Compagnie d’Electricité, n° 2811,

du 29 avril 1937.

. Lettre de la Compagnie d’Électricité à la Municipalité de Sofia, n° 493, du

5 mai 1937.

. Loi sur l'impôt sur le revenu du 3 février 1936 (extraits).
. Circulaire n° 3800 du 28 février 1936 du ministère des Finances.
. Loi portant amendement et supplément à la loi du 3 février 1936 relative

à l'impôt sur le revenu.

. Lettre de la Compagnie d’Electricité au ministre des Finances, du 18 mai

1936.

. Lettre du ministre de Belgique à Sofia à M. Kiosseivanoff, président du

Conseil, n° 840/961, du 24 juin 1937.

. Lettre du ministre de Belgique à Sofia à M. Kiosseivanoff, président du

Conseil, n° 1144, du 30 juillet 1937.

. Lettre du ministre des Affaires étrangères et des Cultes au ministre de

Belgique à Sofia, n° 19179-46-II, du 3 août 1937.

. Lettre du ministre de Belgique à Sofia à M. Kiosseivanoff, président du

Conseil, n° 1163, du 3 août 1937.

. Pourvoi en cassation de la Compagnie d’Electricité, du 23 juin 1937.
154 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

To.

94

. Léttre de la Compagnie d’Electricité à la Municipalité de Sofia, n

. Arrét de la Haute Cour de cassation de ‘Sofia du 16 mars 1938.
. Décret-loi du 13 avril 1938 relatif au réglement des rapports existant

entre les consommateurs d’énergie électrique et la Compagnie d’Electricité.

. Certificat délivré par les Mines de Pernik le 11 juin 1936.
. Certificat délivré par les Mines de Pernik le 17 mars 1937.
. Règlement relatif à linstitution de Bureaux de compensation auprès des

Chambres de commerce.

. Bulletin n° 891 (25 déc. 1936) de la Chambre de commerce et d'industrie

de Sofia.

. Lettre de la Banque nationale de Bulgarie, n° 28900, du 26 novembre

1936.

. Lettre de la Banque nationale de Bulgarie, n° 33327, du 4 janvier 1937.
. Arrêt n° 133, du 5 février 1937, de la Haute Cour administrative.

. Diverses lois concernant l’accise.

. Règlement sur le mode d'imposition et de perception de Vaccise sur

l'énergie électrique employée pour l'éclairage (16 sept. 1914).

. Lettre de la Municipalité de Sofia à la Compagnie d’Flectricité, n° “2044,

du 26 mai 1928.
1197,
du 29 mai 1928.

. Lettre de la Municipalité de Sofia à la Compagnie d’Electricité, n° 2110,

du rer juin 1928.

. Lettre de la Compagnie d'Électricité à la Municipalité de Sofia, n° 1300,

du 8 juin 1928.

. Lettre de la Compagnie d’Electricité à la Municipalité de Sofia, n° 1616,

du 18 juillet 1928.

. Lettre de la Municipalité de Sofia à la Compagnie d’Electricité, n° 3536,

du 24 juillet. 1928.

. Lettre de la Municipalité de Sofia à la Compagnie d’Electricité, n° 10652,

du 2 novembre 1935.

. Extrait du jugement én cassation n° 283, du 25 mars 1926, concernant la

Société Rodopi.

II. — DocuMENTs DÉPOSÉS AU NOM DU GOUVERNEMENT BULGARE.

A. — Au cours de la procédure écrite :

. Jugement n° 653, du 24 octobre 1936, du Tribunal régional de Sofia.

. Arrêt n° 70, du 27 mars 1937, de la Cour d’appel de Sofia.

. Arrét n° 177, du 16 mars 1938, de la Haute Cour de cassation de Sofia.

. Procés-verbal du Tribunal arbitral mixte bulgaro-belge, du 30 octobre 1930.

. Jugement du Tribunal arbitral mixte bulgaro-belge du 29 décembre 1936.

. Lettre n° 840/568, du 22 avril 1937, de M. Motte, ministre de Belgique à

Sofia, à M. Kiosseivanoff, président du Conseil des Ministres, ministre des
Affaires étrangéres et des Cultes de Bulgarie.

. Certificat n° 3875, du 7 juin 1938, du ministére de la Justice de Bulgarie.
. Déclarations bulgare et belge d’acceptation de la disposition facultative

concernant la juridiction obligatoire de la Cour permanente de Justice
internationale.

. Traité de conciliation, darbitrage et de réglement judiciaire du 23 juin

1931 entre la Bulgarie et la Belgique.

Lettre n° 19179-46-II, du 3 août 1937, de M. Kiosseivanoff, président du
Conseil des Ministres, ministre des Affaires étrangères et des Cultes de
Bulgarie, à M. Motte, ministre de Belgique à Sofia.
155 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

11. Lettre n° 593, du 3 août 1937, de M. Miankoff, chargé d’affaires de Bul-
“’garie ad interim à Bruxelles, à M. Spaak, ministre des Affaires étrangères
et du Commerce extérieur de Belgique.
12. Lettre n° 452/1-438/5406, du 3 août. 1937, du ministère des Affaires
étrangères et du Commerce extérieur de Belgique à M. Miankoff, chargé
d’affaires de Bulgarie ad interim à Bruxelles.

B. — Au cours de la procédure ovale :
— Recueil de contrats entre la Municipalité de Sofia et les concessionnaires

pour la fourniture d'énergie électrique et les tramways de Sofia. (Textes
bulgare et français, Sofia, 1930.)-

95
